Name: 81/4/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1981 appointing the President of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-01-09

 Avis juridique important|41981D000481/4/Euratom, ECSC, EEC: Decision of the Representatives of the Governments of the Member States of the European Communities of 1 January 1981 appointing the President of the Commission of the European Communities Official Journal L 009 , 09/01/1981 P. 0042 - 0042**** DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 1 JANUARY 1981 APPOINTING THE PRESIDENT OF THE COMMISSION OF THE EUROPEAN COMMUNITIES ( 81/4/EURATOM , ECSC , EEC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 14 THEREOF , HAVING REGARD TO THE TREATY CONCERNING THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN ECONOMIC COMMUNITY AND TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED ON 28 MAY 1979 , AND TO THE COUNCIL DECISION OF 24 MAY 1979 ON THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 134 OF THE ACT ATTACHED THERETO , HAVING REGARD TO THE DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 1 JANUARY 1981 APPOINTING THE MEMBERS OF THE COMMISSION , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR GASTON THORN IS HEREBY APPOINTED PRESIDENT OF THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR THE PERIOD FROM 6 JANUARY 1981 TO 5 JANUARY 1983 INCLUSIVE . DONE AT BRUSSELS , 1 JANUARY 1981 . THE PRESIDENT CH . A . VAN DER KLAAUW